Title: From Thomas Jefferson to Cyrus Griffin, 19 June 1779
From: Jefferson, Thomas
To: Griffin, Cyrus



Sir
Wmsburg June 19. 79

The within resolution will inform you of the honourable appointment to which you are elected by the voice of your Country, which I do myself the pleasure to notify to you. The present urgencies of the public business, require as early an attendance as you can possibly bestow, and will I hope be my excuse when I urge you to give us your most speedy aid. I am Sir Yr. very hble Servt,

Th: Jefferson

